DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2022 has been entered.
 Response to Amendment
Applicant’s amendment filed 13 May 2022 amends claims 1, 8, and 15. Applicant’s amendment has been fully considered and entered.
Response to Arguments
Applicant argues, “Unlike amended claim 1, the digital signature of Kishimoto itself is not ‘created by…encrypting a representation…including a modified version of text from the system identifier and modified text from the timestamp.’ Instead, the access token of Kishimoto includes three elements: the header, the payload, and the signature, all three of which are encrypted.” In response, the digital signature is created by encrypting the entire access token using the private key ([0033]) such that after the digital signature is placed in the signature portion after creation ([0041]). 
Additionally, Examiner notes that while Kishimoto does not explicitly state that the digital signature is calculated by first hashing the data being digitally signed, one of ordinary skill in the art understands that the definition of a digitally signature requires the hash of the data to be digitally signed such that the resulting hash is encrypted using a private key to create the digital signature. Regardless, a new ground of rejection is presented below with respect to the Decoux reference (U.S. Publication No. 2021/0082420), which explicitly discloses the hashing of the data to be digitally signed prior to encryption using a private key.
Applicant argues, “One of ordinary skill in the art would recognize that it would be more inefficient to encrypt the entirety of both a system identifier and a timestamp, as is done in Kishimoto, for purposes of verifying that the digital signature was generated by a client support system.” In response, digital signatures, by definition, are the result of private key encryption performed over a hash value. As stated above, the Decoux reference has been utilized in order to explicitly address this feature.
Applicant argues, “If the Examiner asserts that the entire access token of Kishimoto is equivalent to just the digital signature portion of claim 1…” In response, the Examiner never mapped the “entire access token” of Kishimoto to just the digital signature portion as alleged by Applicant.
Instead, it is clear from the Final rejection mailed 25 February 2022 (“Final”) that the access token of Kishimoto is mapped to the claimed access key (See Page 5 of the Final which specified that Kishimoto describes the authorization server generating the access token [0090] and that this recitation read on the claimed access key generated by a client support system.)
Furthermore, there is no disclosure in Kishimoto of using a representation of the entirety of the access token in verification – only the digital signature portion…” This argument is not persuasive because the Kishimoto specifically discloses that the digital signature is calculated over the entire access token ([0033]) such that the access token includes an identifier that can be considered a system identifier (Page 4, Table 1: any identifier from the table could read on the claimed system identifier), and a timestamp (Page 4, Table 1: each of the expiration time ‘exp’, the ‘nbf’ date/time, and time ‘iat’ could read on the claimed timestamp), and the entire access token is verified using the public key of the authorization server ([0034 & Figure 3, step S304).  
Applicant argues, “Finally, Applicant respectfully disagrees with the Examiner’s suggestion that “Kishimoto specifically discloses that the digital signature is calculated over the entire access token.’…Paragraph [0033] of Kishimoto provides that “FIG. 3 is a sequence chart pertaining to the issuance and verification of a signed token, e.g., a signed access token, according to the convention technique,’ unequivocally indicating that there is a distinction between signed access tokens and unsigned access tokens.” In response, it unclear what “signed” versus “unsigned” access tokens has to do with how the access token is digitally signed. The issue at hand is what is meant by digitally signing an access token as described in Kishimoto, and the Examiner has made it clear during prosecution that paragraph [0033] of Kishimoto makes it clear that digitally signing the access token means that the content of the access token is encrypted using the private key to create the digital signature. Applicant’s remarks do not address this specific disclosure of Kishimoto.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 8, 11-13, 15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, U.S. Publication No. 2020/0076791, in view of Park, U.S. Publication No. 2013/0019295, in view of Love, U.S. Publication No. 2015/0082420, and further in view of Decoux, U.S. Publication No. 2021/0117671. Referring to claims 1, 8, 15, Kishimoto discloses an authorization system wherein a client device passes authentication information to an authorization server as an access token request ([0034] & Figure 3, step S302), which meets the limitation of provide, [in response to the access request and on the first interface], a key request for an access key required for the service level access. The authorization server generates the access token ([0090]), which meets the limitation of the access key generated by a client support system. The client device receives the access token from the authorization server ([0034] & Figure 3, step S302) and forwards the access token to a resource server as a request for service ([0034] & Figure 3, step S303: transmission of token from client to resource server would occur using the communication interface 107 of the client which would read on the claimed first interface) wherein the access token includes several identifiers (Page 4, Table 1: any identifier from the table could read on the claimed system identifier), expiration/validity date/time (Page 4, Table 1: each of the expiration time ‘exp’, the ‘nbf’ date/time, and time ‘iat’ could read on the claimed timestamp), and a signature ([0038]), which meets the limitation of receive, from the user via the first interface, the access key including a system identifier, a timestamp, and a digital signature created by the client support system. The signature is created by encrypting the access token with a private key ([0033]: data to be verified is given a digital signature for encrypting that data with a private key…and the access token would be considered the data to be verified. Additionally, the access token includes the identifier and timestamp such that when the access token is digital signed, the identifier and timestamp are encrypted with the private key), which meets the limitation of a digital signature created by the client support system encrypting a representation of both the system identifier and the timestamp with a private key of a public-private key pair. The resource server verifies the access token using the public key of the authorization server ([0034] & Figure 3, step S304), which meets the limitation of authenticate the access key was generated by the client support system by verifying the digital signature including decrypting the digital signature with a public key of the public-private key pair. Once the resource server verifies the access token, the resource server executes processing for providing the client the requested service ([0034]: Examiner notes that providing the client with the requested service would read on the claimed authorizing additional privileges because prior to token validation the client did not have access to the service, which would correspond with no privileges.), which meets the limitation of the service level access authorizing additional privileges to the system, grant the user the service level access to the system, [in response to verifying the system identifier matches the unmodifiable identifier and the timestamp is within the authorization time limit]. The system includes a processor (Figure 1, 102) and a memory (Figure 1, 103) that stores programs executed by the process or ([0026]), which meets the limitation of one or more processors, and a non-transitory computer readable medium storing a plurality of instructions. 
Kishimoto discloses that the client device sends the authentication information to the authorization server ([0034]). Kishimoto does not specify that the user sends the authentication information to the resource server. Park discloses an open authentication scheme wherein a user terminal sends an authentication request to a third party server such that the third party server redirects the authentication to an authentication server ([0017] & [0020] & Figure 2), which meets the limitation of receive, from a user via a first interface associated with the system, an access request for a service level access to the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the client device of Kishimoto to have transmitted the authentication information to the resource server such that the resource server redirects the authentication information to the authorization server in order to provide safe realization of various social scenarios by providing a Web security protocol enabling several users to make safe use of shared resources as suggested by Park ([0077]).
Kishimoto does not disclose that the token is validated by comparing the identifier to a known identifier and verifying that the validity period has not expired. Love discloses a certificate validation procedure that compares an identifier from the certificate with a known identifier and a comparison of time with the certificate expiration time ([0016]), which meets the limitation of verifying the system identifier included in the access key matches an unmodifiable identifier associated with the system, verify the timestamp included in the access key is within an authorization time limit. Examiner notes that the name of the identifier does not receive patentable weight because the name of the identifier does not define structure nor does not name require positive steps to be performed. See MPEP 2111.04-2111.05. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for token validation of Kishimoto to have additionally required comparing the identifier to a known identifier and verifying that the validity period has not expired in order to ensure that the token is valid for the entity identified in the token and for the time period identified in the token as suggested by Love ([0016]).
Kishimoto discloses the calculation of a digital signature is created by encrypting the access token with a private key ([0033]: the access token includes the identifier and timestamp such that when the access token is digital signed, therefore, the identifier and timestamp are encrypted with the private key.) Kishimoto, as modified in view of Park and Love, does not specify that the digital signature is created using a modified version of the identifier and the timestamp. Decoux discloses the use of cryptographic hash functions in digital signature calculations ([0097]: as applied to the digital signature creation of Kishimoto, the identifier and timestamp of Kishimoto’s access token would be cryptographically hashed prior to encryption using a private key to create the digital signature), which meets the limitation of the representation including a modified version of text from the system identifier and modified text from the timestamp. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the digital signatures of Kishimoto to have been calculated based using a cryptographic hash function in order to provide a calculation that is practically irreversible and collision resistant as suggested by Decoux ([0097]).
Referring to claims 4, 11, 18, Kishimoto discloses that the access token include a time ‘iat’ that the token was issued (Page 4, Table 1), which meets the limitation of wherein the timestamp includes a time at which the client support system generates the access key.
Referring to claims 5, 12, 19, Kishimoto discloses the calculation of a digital signature that is created by encrypting the access token with a private key ([0033]). Kishimoto, as modified in view of Park and Love, does not specify that the digital signature is created by using a cryptographic hash function. Decoux discloses the use of cryptographic hash functions in digital signature calculations ([0097]), which meets the limitation of wherein the representation used for the digital signature is a hash value generated from a cryptographic hash function. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the digital signatures of Kishimoto to have been calculated based using a cryptographic hash function in order to provide a calculation that is practically irreversible and collision resistant as suggested by Decoux ([0097]).
Referring to claims 6, 13, 20, Kishimoto discloses that the access token includes a plaintext payload portion that includes several identifiers (Page 4, Table 1: any identifier from the table could read on the claimed system identifier) expiration/validity date/time (Page 4, Table 1: each of the expiration time ‘exp’, the ‘nbf’ date/time, and time ‘iat’ could read on the claimed timestamp), and the access key additionally includes a digital signature ([0038] & [0041]), which meets the limitation of wherein the access key includes a first text portion including the system identifier, a second text portion including the timestamp, and a third text portion including the digital signature, and wherein the first text portion and the second text portion are provided as plaintext.
Claims 2, 3, 9, 10, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, U.S. Publication No. 2020/0076791, in view of Park, U.S. Publication No. 2013/0019295, in view of Love, U.S. Publication No. 2015/0082420, in view of Decoux, U.S. Publication No. 2021/0117671, and further in view of Williamson, U.S. Publication No. 2005/0132231. Referring to claims 2, 3, 9, 10, 16, 17, Kishimoto, as modified in view of Park and Love, does not disclose that the service includes an interface allowing access to administrative privileges. Williamson discloses providing a user with access to administrative resources over a secure encrypted link using a command shell of an operating system ([0031]), which meets the limitation of wherein granting the user the service level access to the system includes providing a second interface allowing access to the administrative privileges, wherein the second interface includes an operating system shell for the system. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of for the resource server of Kishimoto to have included the ability to provide the requesting user with access to administrative resources using secure shell in order to provide an entity with the ability to remotely perform administrative operations as suggested by Williamson ([0031]).
Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kishimoto, U.S. Publication No. 2020/0076791, in view of Park, U.S. Publication No. 2013/0019295, in view of Love, U.S. Publication No. 2015/0082420, in view of Decoux, U.S. Publication No. 2021/0117671, and further in view of Ting, U.S. Publication No. 2009/0292814. Referring to claims 7, 14, Kishimoto, as modified in view of Park and Love, does not specify accessing the requested service at a client level that restricts access above the client level. Ting discloses the utilization of access control lists the provide users with social network access at a specific user level that will prevent that user from accessing resources that are not specified in the access control list ([0051]-[0053]), which meets the limitation of wherein the access request for the service level access is received using a client level access that restricts the user from accessing the additional privileges. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the services of Kishimoto to have been restricting utilizing an access control list in order to provide access to resources that should be accessible to certain individuals as suggested by Ting ([0050]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/Primary Examiner, Art Unit 2437